      Case 2:18-cv-00619-JCH-GBW Document 62 Filed 03/28/21 Page 1 of 2


                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO



CARNELL HUNNICUT, SR.,

       Plaintiff,

v.                                                                CIV. No. 18-619 JCH/GBW

RAYMOND SMITH, et al.,

       Defendants.

                ORDER DENYING MOTION TO APPOINT COUNSEL

       This matter is before the Court on Plaintiff’s Motion to Appoint Counsel. Doc.

40; see also docs. 41, 42. Having reviewed the Motion and subsequent briefing, the Court

finds that it should be denied.

       “There is no constitutional right to appointed counsel in a civil case.” Baker v.

Simmons, 65 F. App’x 231, 238 (10th Cir. 2003). In fact, “[c]ourts are not authorized to

appoint counsel in §1983 cases; instead courts can only “request” an attorney to take the

case.” Rachel v. Trout, 820 F.3d 390, 396-97 (10th Cir. 2016). The decision to make such a

request “is left to the sound discretion of the district court.” Engberg v. Wyoming, 265

F.3d 1109, 1122 (10th Cir. 2001). When deciding whether to grant a litigant’s motion, the

following factors guide the decision to request that counsel represent a pro se litigant in

a civil case: “the merits of the litigant’s claims, the nature of the factual issues raised in

the claims, the litigant’s ability to present his claims, and the complexity of the legal

issues raised by the claims.” Thomas v. Brockbank, 195 F. App’x 804, 807 (10th Cir. 2006)
      Case 2:18-cv-00619-JCH-GBW Document 62 Filed 03/28/21 Page 2 of 2


(quoting Williams v. Meese, 926 F. 2d 994, 996 (10th Cir. 1991)). Finally, the “burden is on

the applicant to convince the court that there is sufficient merit to his claim to warrant”

making such a request. Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir.

2004) (quoting McCarthy v. Weinberg, 753 F.2d 836, 838 (10th Cir. 1985)).

       In considering Plaintiff’s motion for the appointment of counsel, the Court has

carefully reviewed the motion, relevant case law, and the other filings in this case in

light of the above-referenced factors. Plaintiff has presented timely and cogent

documents to the Court. His briefs are full of case citations indicating that he is capable

of performing his own legal research. His claims are not unusually complex and the

mere fact that expert testimony will be required does not render this case an

extraordinary circumstance. See, e.g., Rachel, 820 F.3d 396-97. At this stage, the Court is

yet to be persuaded of the merits of Plaintiff’s claims. Finally, the Court agrees with

Defendants that Plaintiff’s “inability to marshal information to support attempted class

certification is immaterial. The question for the Court is whether [Plaintiff] has

demonstrated an inability to prosecute [his own] claims, not whether [he] has

demonstrate[d] an inability to pursue claims on behalf of other inmates.” Doc. 43 at 3.

       In conclusion, the Thomas factors do not support granting Plaintiff’s Motion.

       Wherefore, IT IS HEREBY ORDERED that Plaintiff’s Motion to Appoint

Counsel, (doc. 40), is DENIED.

                                          ____________________________________
                                          GREGORY B. WORMUTH
                                          UNITED STATES MAGISTRATE JUDGE
